ON REHEARING
PER CURIAM.
On application for rehearing, A-OK urges, as it did in brief on the original appeal, that there is no interest of record accruing to the Alabama Public Service Commission; that this was an adversary proceedings solely between complaining carriers and A-OK. In brief, counsel for A-OK states that “ * * * the sole parties in this case which would have their rights adjudicated by this decree are the complainants and those complainants are not before this Honorable Court. As such, their rights cannot be adjudicated at the instance of the APSC, an uninterested party.”
In the appeal taken by A-OK to the circuit court, the Commission was made a respondent therein by A-OK. Yet, A-OK argues that the Commission, having had its *188order set aside and held for naught on appeal to the circuit court, has no standing to appeal to this Court. To be noted is the fact that the four complaining carriers, complainants in the original action before the Commission, intervened in the proceedings on appeal to the circuit court. The appeal to this Court is solely by the Commission.
In Birmingham Electric Company v. Alabama Public Service Commission, 254 Ala. 119, 47 So.2d 449, cited by A-OK as supportive of its position, this Court, as then constituted, found no authority for the Commission to file a petition to amend a supersedeas order after supersedeas bond had been tendered and approved by the circuit court, pending an appeal in the circuit court by the utility of a rate case. Nor did this Court, as then constituted, find any authority in the statutes authorizing the Commission to become a party in such auxiliary proceedings. We are of the opinion, however, that such holdings in Birmingham Electric Company v. Alabama Public Service Commission, supra, in no sense prohibit the Commission appealing from a final judgment or decree of a circuit court annulling or suspending its order.
Section 91, Title 48, Code 1940, provides, among other things, that, “If the public service commission or the State of Alabama shall appeal from a judgment or decree annulling or suspending any rates or orders, it shall not be required to give any security for the costs of said appeal or any bond or undertaking to supersede the judgment or decree.”
A careful scrutiny of Birmingham Electric Company v. Alabama Public Service Commission, supra, reveals that this Court, as then constituted, considered Section 91, supra, and construed the language of said section to provide for the Public Service Commission to take an appeal from an adverse judgment or decree of the circuit court.
Further, this Court thinks it implicit in the wording of Section 90, supra, that the Public Service Commission may take an appeal under such conditions. Said section provides that “Either party may appeal to the Supreme Court of Alabama from the judgment or decree of the lower court, the appeal to be taken within thirty days from the rendition of said judgment or decree,
A-OK further argues, on rehearing, that the interpretation accorded the phrases “on the one hand” and “on the other,” as expressed in Gay’s Express, Inc., v. Haigis et al., 43 M.C.C. 277, 14 F.Carr.Cas. Par. 30741, and King Van Lines, Inc., Investigation of Certificate, 84 MC.C. 269, 14 F. Carr.Cas. Par. 35080 (affirmed 220 F.Supp. 551, 15 F.Carr.Cas. Par. 81562), is not controlling here since such interpretation had not been established at the time of the issuance of Certificate No. 2656 to Cole, the predecessor of A-OK. However, this Court finds that such language was in common use in the motor carrier industry at the time of, and prior to, the issuance of the certificate involved herein. In Jack Cole Company, Inc., Investigation of Certificate, 32 M.C.C. 199, a decision rendered by the Interstate Commerce Commission on January 31, 1942 (prior to the issuance of Certificate No. 2656 in the case at bar), the phrases “on the one hand” and “on the other” were given the same interpretation as expressed later in Gay’s Express, Inc., v. Haigis et al., supra, and King Van Lines, Inc., Investigation of Certificate, supra. It is also interesting to observe in that case the I.C.C. noted its use of these phrases in numerous instances involving an irregular-route radial-service carrier to differentiate between base point and points in the radial area.
Opinion extended; rehearing overruled.
HEFLIN, C. J., and SIMPSON, COLEMAN, BLOODWORTH and McCALL, JJ.,, concur.